DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
A.  Applicant argues the prior art does not teach following a selection of the user to use the mobile application in guest mode, sending by the mobile application an access request to a web server of a web platform operated by a provider of the mobile application, including a device token generated by a trusted provided operating a push notification server; relaying by the trusted provider through the push notification service the passcode to the mobile device and then to the mobile application; and creating by the web server a user account in a database of the web platform, using the guest user ID as identifier if the user account does not already exist in the database.
However, the examiner respectfully disagrees.  Regarding the limitation, following a selection of the user to use the mobile application in guest mode, sending by the mobile application an access request to a web server of a web platform operated by a provider of the mobile application, including a device token generated by a trusted provided operating a push notification server, the examiner pointed to Sections 45, 93, and 94 of Cassidy.  Here, Cassidy teaches, “The device token received from the mobile device 122 is saved by the app server 108 along with the media access control (MAC) and/or Internet Protocol (IP) address of the mobile device 122 as assigned on LAN 110. The device token identifies the mobile device 122 for use when later sending a push notification to the mobile device via push notification gateway 128”, (Paragraph 45).  Thus, a device token is sent to the web server/app server as part of a access request.  Cassidy further states, “This step may involve the app 140 internally communicating with the OS running on the mobile phone 122a and/or the push notification gateway 128 in order to obtain the device token” (Paragraph 93) and “The way the device token is assigned depends on the specific push notification system(s) for which the mobile app 140 is designed to interoperate. For example, with some push notification systems, the OS may already be in communication with a central push notification gateway 12” (Paragraph 94).  Thus, the device token may be obtained/generated by the push notification gateaway/push notification service.  
Regarding the limitation, relaying by the trusted provider through the push notification service the passcode to the mobile device and then to the mobile application, the examiner cited paragraph 60 of Cassidy, which states, “Further configurations of the hotel's room control app 140 may also been performed in other windows (not shown) before or after the push notification setup window 410. Examples of other configurations that may be desired include allowing the user to associate the app 140/mobile device 122 with a particular hotel room by any suitable method such as via a connect code displayed on the in-room TV…”.  Further, the examiner cites paragraph 91 to teach the generating of a passcode, “The QR code displayed to the user on the in-room TV 116 may simultaneously include both a URL for the app store where the room control app 140 can be downloaded along with a unique connect code or other passkey…”.  Thus the passcode (QR code which can include a unique connect code or passkey) can be passed to the mobile device, and as seen in Figure 3, notification push server 128 uses the device token in order to push the notifications, here the notification including the pass code (unique connect code or passkey).
Finally regarding, the limitation, “creating by the web server a user account in a database of the web platform, using the guest user ID as identifier if the user account does not already exist in the database”.  The examiner cites, “At step 1004, assuming the user does not yet have an account, the user registers (creates) an account on the central app server 108b… art of the account registration process involves the user providing identifying information such as the user's email address and name. The user may also establish login credentials such as a username and password,” (Paragraph 142). Thus, if a user account does not already exist, a user account (username/email address) using a guest ID (user identifier/loyalty program member/or user identifier corresponding to user operating mobile device (Paragraph 52)) is created.  Therefore, applicant’s arguments are not persuasive.

B. Applicant argues the prior art does not teach wherein the guest user ID is uniquely generated form the device token
However, the examiner respectfully disagrees. As see in figure 3, a user identifier is used, and associated with the device token.  Taken together, the record corresponds to a single user and is associated as a guest ID.   Both, the guest user ID and device token as suggested be unique identifier corresponding to the user operating mobile device (Paragraph 52). Therefore, applicant’s arguments are not persuasive.

C. Applicant argues the prior art does not teach wherein the passcode is a one-time passcode that is generated from guest user ID and a counter incremented at regular time intervals.
However, the examiner respectfully disagrees.  Regarding this claim, the examiner cites, Paragraph 53/Figure 3 of Cassidy which state, “The HSIA service settings 308 in this example include a "login expiry" column 310 storing the date and time that the mobile device's entitlement to the Internet will be cut off by the HSIA controller 106…,” and Figure 3 displays an expiry aspect associated with each user/device.  Cassidy, further states, “ Examples of other configurations that may be desired include allowing the user to associate the app 140/mobile device 122 with a particular hotel room by any suitable method such as via a connect code displayed on the in-room TV 116, by verifying user information entered into the app 140 to determine whether it matches information of the guest currently assigned to the room as stored in the hotel's PMS” (Paragraph 60). Thus, user information must match (not expired) in order for the connect code to be displayed.  Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassidy (US 2015/0254726 A1).

With regards to Claim 1, Cassidy teaches a method for identifying as a guest a user of a mobile application installed on a mobile device of the user, comprising: following a selection of the user to use the mobile application in guest mode, sending by the mobile application an access request to a web server of a web platform operated by a provider of the mobile application, including a device token generated by a trusted provider operating a push notification service (i.e., . The device token received from the mobile device 122 is saved by the app server 108 along with the media access control (MAC) and/or Internet Protocol (IP) address of the mobile device 122 as assigned on LAN 110. The device token identifies the mobile device 122 for use when later sending a push notification to the mobile device via push notification gateway 128, Paragraph 45; This step may involve the app 140 internally communicating with the OS running on the mobile phone 122a and/or the push notification gateway 128 in order to obtain the device token, Paragraph 93;  The way the device token is assigned depends on the specific push notification system(s) for which the mobile app 140 is designed to interoperate. For example, with some push notification systems, the OS may already be in communication with a central push notification gateway 12, Paragraph 94), generating by the web server a guest user ID and sending the guest user ID to the mobile application (i.e., a "user identifier" column 304 stores the loyalty program member identifier or another user identifier corresponding to the user who is operating the mobile device 122, Paragraph 52; Figure 3), generating by the web server a passcode and sending the passcode along with the device token to the trusted provider (i.e.,  The QR code displayed to the user on the in-room TV 116 may simultaneously include both a URL for the app store where the room control app 140 can be downloaded along with a unique connect code or other passkey…, Paragraph 91), relaying by the trusted provider through the push notification service the passcode to the mobile device and then to the mobile application (i.e., Further configurations of the hotel's room control app 140 may also been performed in other windows (not shown) before or after the push notification setup window 410. Examples of other configurations that may be desired include allowing the user to associate the app 140/mobile device 122 with a particular hotel room by any suitable method such as via a connect code displayed on the in-room TV…, Paragraph 60), returning by the mobile application the passcode along with the guest user ID to the web server (i.e.,  At step 714, the hotel's room controller app 140 sends the push notification device token and MAC address of the mobile phone 122a on which it is running to the local app server 108a…, Paragraph 93; Figure 3, each MAC address is uniquely associated to the user identifier),
verifying by the web server that the returned passcode matches the guest user ID and, in case of positive match (i.e., Part of the account registration process involves the user providing identifying information such as the user's email address and name. The user may also establish login credentials such as a username and password. Other types of login credentials may also be established such as sign-in key files, Paragraph 142), and creating by the web server a user account in a database of the web platform, using the guest user ID as identifier if the user account does not already exist in the database (i.e.,  At step 1004, assuming the user does not yet have an account, the user registers (creates) an account on the central app server 108b…, Paragraph 142).

With regards to Claim 2, Cassidy teaches wherein the guest user ID is uniquely generated from the device token (i.e., Figure 3; user identifier).

With regards to Claim 3, Cassidy teaches wherein the passcode is a one-time passcode that is generated from the guest user ID and a counter incremented at regular time intervals (i.e., Figure 3, Login expiry; The HSIA service settings 308 in this example include a "login expiry" column 310 storing the date and time that the mobile device's entitlement to the Internet will be cut off by the HSIA controller 106…, Paragraph 53)

With regards to Claim 4, Cassidy teaches further including generating by the web server, and sending to the mobile application, a session-based access token that is used for subsequent communications between the mobile application and the web server (i.e., The device token identifies the mobile device for use when pushing notification messages associated with the software application to the mobile device via a push notification system…, Paragraph 17)

With regards to Claim 5, Cassidy teaches wherein the session-based access token includes the guest user ID (i.e., may generate a unique device token that identifies the mobile phone 122a from all other mobile devices 122 in communication with the gateway 128. The device token may also include an app identifier portion and/or a user identifier portion that respectively identify the hotel room control app 140 from other types of apps that may receive push notifications and the specific user of the mobile phone 122a from other users of other mobile devices 122, Paragraph 94)

With regards to Claim 6, Cassidy teaches wherein the session-based token is valid for a limited time period (i.e., Figure 3, Login expiry; The HSIA service settings 308 in this example include a "login expiry" column 310 storing the date and time that the mobile device's entitlement to the Internet will be cut off by the HSIA controller 106…, Paragraph 53)

With regards to Claim 7, Cassidy teaches further including giving access to the user to the features of the mobile application available to guest users (i.e., At step 726, the HSIA controller 106 allows the user to access the Internet at a basic service entitlement limited to 128 kbps offered for free to guests of the hotel 102, Paragraph 99)

With regards to Claim 8, Cassidy teaches further including recording in the database the interactions of the user with the mobile application under the user account corresponding to the guest user ID (i.e., The method further includes monitoring the mobile device's usage of the second service in order to detect a predetermined condition that indicates that the user may benefit from the mobile device gaining access to the second service with an upgraded service entitlement, Paragraph 15; Figure 8; Paragraph 102)

With regards to Claim 9, Cassidy teaches further including erasing the passcode and guest user ID from a memory of the mobile application if the session is ended by the user, by closing the mobile application or not using it for a given period of time (i.e.,  For example, not shown in the flowcharts of FIG. 7-9 are cutting off the user's Internet when the expiry time is reached or the user leaves…, Paragraph 160)

With regards to Claim 10, Cassidy teaches further including retrieving in the database a history of the interactions recorded under the user account corresponding to the guest user ID and making it available to the user each time the user selects to use the mobile application in guest mode if the user account already exists (i.e., In some embodiments, the bandwidth allocation upgrade is dynamically performed by the HSIA controller 106 by reconfiguring bandwidth manager 218 to raise the cap for the mobile phone 122a without cutting off the user's existing web session…, Paragraph 80The average bandwidth values for each of upstream and downstream reflect the last five minutes of activity and are saved in a bandwidth database table (not shown) in the stored data 224. Other time values other than five minutes may be utilized in other configurations, Paragraph 102). 

With regards to Claim 11, Cassidy teaches a method of authenticating and registering a user of a mobile application installed on a mobile device already identified as a guest by a guest user ID in a database of a web platform operated by a provider of the mobile application according to claim 1, further including: following a selection of the user to register, entering by the user login information into the mobile application (i.e., At step 1004, assuming the user does not yet have an account, the user registers (creates) an account on the central app server 108b. This step may be performed by the app 140 running on the user's mobile device 122 providing a `create account` button when no user is currently signed in to the app 140, Paragraph 142), sending by the mobile application the login information to a web server of the web platform (i.e., At step 1006, the user signs in to the app 140 using the credentials for their personal account on the central app server 108b which were previously created at step 1004. Assuming the user installs and runs app 140 on multiple mobile devices 122, the user logs in to the app 140 using their central user account credentials on each mobile device 122, Paragraph 143), generating by the web server a verification code and using the login information for sending a message including the verification code to the user,
entering by the user the verification code into the mobile application, returning by the mobile application the verification code to the web server, verifying by the web server the verification code to authenticate the user (i.e., a connect code displayed on the in-room TV 116, by verifying user information entered into the app 140 to determine whether it matches information of the guest currently assigned to the room as stored in the hotel's PMS 11…, Paragraph 60; Paragraphs 93, 142, Figure 3), and updating by the web server a user account corresponding the guest user ID in the database with the login information and registering the user (i.e.,  At step 1004, assuming the user does not yet have an account, the user registers (creates) an account on the central app server 108b…, Paragraph 142).

With regards to Claim 12, Cassidy teaches further including linking an interaction history corresponding to the guest user ID to the login information in the database (i.e., The specific features that are included in the upgraded service entitlement may be adjusted according to the site-specific requirements and typical guest needs of the hospitality establishment 102. The upgrade may be done without interrupting the user's ongoing Internet session in some embodiments, Paragraph 102).

With regards to Claim 13, Cassidy teaches further including sending by the web server a confirmation message to the mobile application (i.e., Alternatively, the user may perform an online login process with the HSIA controller 106 to make a payment or confirm a purchase to thereby gain access to the Internet 120 at the basic service entitlement, Paragraph 46).

With regards to Claim 14, Cassidy teaches further including making additional features only available to registered users of the mobile application available to the user (i.e.,  As the basic service entitlement will not be sufficient for the needs of some guests, one or more additional higher service entitlement(s) with greater bandwidth allocations, support for multiple simultaneous devices per user, static global (public) IP addresses, and/or other enhanced features are also offered by the HSIA controller 106 for various predetermined monetary charges. For example, a premium Internet package may offer ten times the bandwidth of the basic service entitlement for a charge of $4.99 per day. Although the premium package(s) are available, for illustration purposes in this example, the user is assumed to initially only take the basic service entitlement, Paragraph 47).

With regards to Claim 15, Cassidy teaches wherein the login information includes an email address or a phone number of the user and a password (i.e., Part of the account registration process involves the user providing identifying information such as the user's email address and name. The user may also establish login credentials such as a username and password., Paragraph 142). 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        November 29, 2022